DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 4-16, and 19-20 of the amended claim set received 12/06/2021 are pending, claims 2-3 and 17-18 have been canceled, and claims 4-5, 10-15, and 19-20 were withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Brian Rosenberg on 2/07/2022.
The application has been amended as follows:
Claim Amendment
Claims 4-5, 10-15, and 19-20 – Canceled.

Claim 16, lines 4-5, -- a plurality of series propulsion units positionally mirrored across a centerline of [[an]]the airframe, each series propulsion unit of the plurality of series propulsion units comprising a – 

Allowable Subject Matter
Claims 1, 6-9, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1 and 16, Himmelmann (US 2016/0257416) is considered the closest prior art of record and discloses in Fig. 4, an aircraft and system comprising:
one or more power units (comprising 4-2 and 6-2) configured to output electrical energy onto one or more electrical busses 22 that are direct current electrical busses (DC as seen in the figure and discussed at paras. 0031 and 0033); 
a plurality of series propulsion units (2-1 and 2-2), each series propulsion unit of the plurality of series propulsion units comprising a respective propulsor of a plurality of propulsors (31-1 and 31-2) and a respective electrical machine of a plurality of electrical machines (32-1 and 32-2), each respective electrical machine 32 configured to drive a respective propulsor 31 of the plurality of propulsors using electrical energy received from at least one of the one or more electrical busses 22 (see figure, read para. 0027), 

Himmelmann does not disclose the plurality of series propulsion units positionally mirrored across a centerline of an aircraft/airframe and the parallel propulsion unit mounted on the centerline of the aircraft/airframe.  Himmelmann additionally discloses the system comprises two parallel propulsion units, a first comprising elements 6-1 and 4-1 and a second comprising elements 6-2 and 4-2, as shown in Fig. 4 and it would not be obvious to place the two turbine engines along a centerline of the aircraft/airframe.  Singular turbine engines and associated propulsors are known to be placed along the centerline of an aircraft (such as shown in US2018/0065742, Fig. 13, turbine engine 124, propulsor 158), however, the turbine engine and propulsor of US 2018/0065742 
Claims 6-9 are allowable at least by basis on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                       Examiner, Art Unit 3741